DAVIS, Judge.
Christopher Lee Jacobs challenges his judgments and sentences for two felony counts of driving under the influence involving serious bodily injury and one count of misdemeanor driving while license was suspended. The only issue he raises on appeal is whether the trial court erred by entering a restitution order after he filed his notice of appeal.
The State concedes, and we agree, that the filing of the notice of appeal divested the trial court of jurisdiction; therefore, we must reverse the restitution order that was entered days after Jacobs filed his notice of appeal. See Brayley v. State, 93 So.3d 1233, 1234 (Fla. 2d DCA 2012); Renfroe v. State, 20 So.3d 1027, 1027 (Fla. 2d DCA 2009). We otherwise affirm the judgments and sentences but “remand for the trial court to have the opportunity to conduct another hearing and reimpose restitution.” See Renfroe, 20 So.3d at 1027.
Affirmed in part, reversed in part, and remanded.
KHOUZAM and BLACK, JJ, Concur.